Case:21-12072-JGR Doc#:9 Filed:04/21/21                  Entered:04/21/21 16:38:21 Page1 of 2




                           THE LOST CAJUN ENTERPRISES, LLC

              LIMITED LIABILITY COMPANY AUTHORIZATION RESOLUTION

       The undersigned, being the sole member (the "Member") of The Lost Cajun Enterprises,
LLC, a Colorado Limited Liability Company (the "Company"), pursuant to applicable provisions
of the Colorado Limited Liability Company Act, and the Company's articles of organization,
hereby adopts the following resolutions, and such resolutions have not been amended or rescinded
and are now in full force and effect:

        RESOLVED, that in the judgment of the Member of the Company it is desirable and in
the best interests of the Company, its creditors, and other interested parties, that a voluntary petition
be filed by the Company in the United States Bankruptcy Court for the District of Colorado (the
"Bankruptcy Court"), seeking relief under the provisions of Chapter 11 of Title 11 of the United
States Code (the "Bankruptcy Code"), in which the authority to operate as a debtor-in-possession
will be sought, and the filing of such petition is authorized hereby; and it is further

        RESOLVED, that the Manager, Raymond Griffin (as Sole Managing Member), and
officer of the Company (the "Authorized Person") is authorized and empowered, on behalf of and
in the name of the Company, to execute and verify such petition under Chapter 11 of the
Bankruptcy Code and to cause the same to be filed with the Bankruptcy Court at such time as the
Authorized Person executing the petitions on behalf of the Company shall determine; and it is
further

        RESOLVED, that the Authorized Person of the Company be, and hereby is authorized, on
behalf of and in the name of the Company, to execute and file all petitions, schedules, lists and
other papers and to take any and all actions that the Authorized Person may deem necessary or
proper in the aforesaid Chapter 11 case (the "Case"); and it is further

       RESOLVED, that the law firm of Akerman, LLP be, and hereby is, employed under a
general retainer as attorneys for the Company and the other affiliated debtor entities in the Case as
bankruptcy and reorganization counsel and for all other relevant purposes; and it is further

         RESOLVED, that the Authorized Person of the Company be, and hereby is, authorized
and empowered on behalf of and in the name of the Company, to retain and employ other attorneys,
accountants, restructuring professionals, financial advisors and other professionals to assist the
Company in connection with the Case on such terms as are deemed necessary, proper or desirable;
and it is further

        RESOLVED, that the Authorized Person of the Company be, hereby is, respectively
authorized and empowered to cause the Company to enter into, execute, deliver, certify, file, record
and/or perform, such agreements, instruments, motions, affidavits, applications for approvals or
ruling of governmental or regulatory authorities, certificates and other such documents and take
any such actions as are, in the Authorized Person’s judgment, necessary, proper or desirable to
prosecute the Chapter 11 case and to carry out and put into effect the purposes of the foregoing
resolutions and the transactions contemplated by these resolutions, the Authorized Person’s
authority thereunto to be evidenced by the taking of such actions; and it is further


56996827;1
Case:21-12072-JGR Doc#:9 Filed:04/21/21   Entered:04/21/21 16:38:21 Page2 of 2
